                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN STEVEN BIZARRE,                       :   CIVIL ACTION NO. 1:18-CV-48
                                           :
                    Plaintiff              :   (Chief Judge Conner)
                                           :
             v.                            :
                                           :
NANCY A. BERRYHILL,                        :
Acting Commissioner of the                 :
Social Security Administration,            :
                                           :
                    Defendant              :

                                  MEMORANDUM

      Plaintiff John Steven Bizarre (“Bizarre”) appeals the decision of the

administrative law judge (“ALJ”) denying Bizarre’s claim for disability insurance

benefits and supplemental security income. (Doc. 1). Before the court are Bizarre’s

complaint and the parties’ respective briefs in support of and in opposition thereto;

the report of Magistrate Judge Joseph F. Saporito, Jr., recommending that the

court deny the appeal; Bizarre’s objections to the report; and the response of the

Acting Commissioner of Social Security (“Commissioner”).

I.    Background

      Bizarre protectively filed for disability insurance benefits under Titles II

and XVI of the Social Security Act on April 30, 2015. (Doc. 1 ¶ 5; Tr. at 19). His

claims were initially denied on August 18, 2015, and he thereafter filed a request

for a hearing before an ALJ. (Doc. 1 ¶ 6; Tr. at 74-79, 89-90). The ALJ convened a

hearing on August 24, 2016, at which Bizarre appeared with his current counsel.

(Doc. 1 ¶ 7; see Tr. at 39-60). In a written decision dated November 29, 2016, the
ALJ denied Bizarre’s application for benefits. (Doc. 1 ¶ 8; Tr. at 16-29). Bizarre’s

request for review before the Appeals Council was denied on November 6, 2017.

(Doc. 1 ¶ 10; Tr. at 1, 11-12). The ALJ’s decision accordingly stands as the “final

decision” of the Commissioner for purposes of judicial review. See 42 U.S.C.

§ 405(g); 20 C.F.R. § 404.981; (see also Tr. at 1).

       Bizarre commenced this action on January 7, 2018, seeking review of the

Commissioner’s decision pursuant to 42 U.S.C. § 405(g). The parties briefed the

issues on appeal before Magistrate Judge Joseph F. Saporito, Jr., who filed a report

on December 17, 2018, recommending that we affirm the Commissioner’s decision

and deny Bizarre’s request for an award of benefits or for a new administrative

hearing. Bizarre filed timely objections to the report, and the Commissioner filed

a response thereto. The instant appeal is thus ripe for disposition.

II.    Legal Standard

       When a party objects to a magistrate judge’s report and recommendation,

the district court undertakes de novo review of the contested portions of the report.

See E.E.O.C. v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017) (quoting 28 U.S.C.

§ 636(b)(1)); see also FED. R. CIV. P. 72(b)(3). In this regard, Local Rule of Court 72.3

requires written objections to “specifically identify the portions of the proposed

findings, recommendations or report to which objection is made and the basis for

such objections.” LOCAL RULE OF COURT 72.3. We afford “reasoned consideration”

to uncontested portions of the report before adopting it as the decision of the court.

City of Long Branch, 866 F.3d at 100 (quoting Henderson v. Carlson, 812 F.2d 874,

878 (3d Cir. 1987)).


                                             2
III.   Discussion

       Bizarre raises five objections to Judge Saporito’s report. The first four

objections go to the merits of the ALJ’s decision. In his fifth objection, Bizarre

contends that the ALJ who heard and decided his case was not properly appointed

under the Appointments Clause of the United States Constitution, see U.S. CONST.

art. II, § 2, cl. 2, entitling Bizarre to remand for rehearing before a constitutionally

appointed ALJ. We find merit in this argument and accordingly need not address

the balance of Bizarre’s objections.

       Bizarre invokes the Supreme Court’s recent decision in Lucia v. S.E.C.,

585 U.S. ___, 138 S. Ct. 2044 (2018), to support his Appointments Clause challenge.

Plaintiff Raymond J. Lucia (“Lucia”) argued that his administrative proceeding

before the Securities and Exchange Commission (“SEC”) was invalid because the

presiding ALJ was not appointed in accordance with the Appointments Clause.

The SEC and Court of Appeals for the District of Columbia Circuit rejected this

argument, but the Supreme Court sided with Lucia, concluding that the SEC’s

ALJs are “inferior officers” of the United States who must be properly appointed.

Lucia, 138 S. Ct. at 2049, 2051-54. As to the question of remedy, the Court echoed its

earlier statement from Ryder v. United States, 515 U.S. 177 (1995): “‘one who makes

a timely challenge to the constitutional validity of the appointment of an officer who

adjudicates his case’ is entitled to relief.” Lucia, 138 S. Ct. at 2055 (quoting Ryder,

515 U.S. at 182-83). The Court observed that Lucia had made “just such a timely

challenge,” having raised the Appointments Clause objection before the SEC and




                                            3
reasserted it before the court of appeals and the Supreme Court. Id. The matter

was remanded for rehearing before a new, constitutionally appointed ALJ. Id.

      The Commissioner does not dispute that the Social Security Administration’s

ALJs are inferior officers for purposes of this appeal or that the ALJ in this case was

not appointed in accordance with the Appointments Clause. (See Doc. 23 at 3 n.1).

The subject of the dispute is whether Bizarre “timely” raised his Appointments

Clause claim as that phrase is utilized in Lucia. (Doc. 17 at 2 n.1; Doc. 23 at 2-12;

Doc. 25 at 7-8; Doc. 26 at 2-6). The Commissioner urges that Bizarre forfeited

judicial review of this claim by failing to raise it before the Social Security

Administration. Judge Saporito adopts the same position in his report and

recommendation, determining that “Bizarre waived [the Appointments Clause

argument] by failing to raise this issue at the administrative level.” (Doc. 24 at 29-

32). We respectfully disagree.

      We acknowledge at the outset that our disagreement breaks from the

emerging consensus of federal district courts to address this issue. That consensus

generally holds that we need look no further than Lucia to resolve the question of

timeliness. After all, the Supreme Court held that Lucia’s challenge, which Lucia

raised “before the Commission, and continued pressing . . . in the Court of Appeals

and this Court,” was “timely.” Lucia, 138 S. Ct. at 2055. Many of the district court

decisions comprising the developing majority construe this language as establishing




                                            4
that an Appointments Clause challenge is timely only when raised and preserved at

the administrative level. 1

       We submit that this approach misapprehends Lucia. In Lucia, the Court

was not compelled to grapple with the complexities of whether and under what

circumstances administrative exhaustion is mandated or when an Appointments

Clause claim is forfeited. These issues were not before the Court. Lucia had raised

his Appointments Clause challenge before the administrative agency’s appellate

body—the SEC, on review of its ALJ’s decision—and reasserted his challenge

before every appellate court. Lucia, 138 S. Ct. at 2055. The majority’s statement as

to timeliness was not a bright-line demarcation of how and when such a claim must

be brought; it simply confirmed the obvious timeliness of the fully preserved and

exhausted claim as presented. See Associated Mortgage Bankers, Inc. v. Carson,

No. 17-75, 2019 WL 108882, at *5 (D.D.C. Jan. 4, 2019) (“Lucia did not define the

scope of what constitutes a timely challenge, as there was no claim in Lucia that the

challenge . . . was not timely raised.”). Accordingly, our analysis begins with Lucia,

but it does not end there.




       1
        See, e.g., Catherine V. v. Berryhill, No. 17-3257, 2019 WL 568349, at *2
(D. Minn. Feb. 12, 2019); Shipman v. Berryhill, No. 1:17-CV-309, 2019 WL 281313,
at *3 (W.D.N.C. Jan. 22, 2019); Velasquez ex rel. Velasquez v. Berryhill, No. 17-
17740, 2018 WL 6920457, at *2 (E.D. La. Dec. 17, 2018); Pearson v. Berryhill, No. 17-
4031, 2018 WL 6436092, at *4 (D. Kan. Dec. 7, 2018); Davis v. Comm’r of Soc. Sec.,
No. 17-CV-80, 2018 WL 4300505, at *8 (N.D. Iowa Sept. 10, 2018), appeal filed (Nov.
14, 2018); see also Abbington v. Berryhill, No. 1:17-552, 2018 WL 6571208, at *2 (S.D.
Ala. Dec. 13, 2018); Willis v. Comm’r of Soc. Sec., No. 1:18-CV-158, 2018 WL 6381066,
at *3 (S.D. Ohio Dec. 6, 2018).

                                           5
      We disagree with the Commissioner’s interpretation of Lucia as mandating

exhaustion at the administrative level, and we are unpersuaded by the argument

that Bizarre was otherwise required to raise the Appointments Clause challenge

before the agency or risk forfeiture of that claim. The Commissioner does not

suggest (and we have found no authority indicating) that a Social Security ALJ

would be authorized to resolve or redress a constitutional challenge to his or her

own authority. (See generally Docs. 23, 26). Furthermore, the Supreme Court has

declined to require issue exhaustion at the Appeals Council level, see Sims v. Apfel,

530 U.S. 103, 112 (2000).

      Post-Lucia decisions have reasoned that, even if a claimant is not required

to exhaust issues before the Appeals Council, they must raise all issues before the

ALJ. The Supreme Court in Sims limited its holding to Appeals Council review and

expressly declined to address “[w]hether a claimant must exhaust issues before the

ALJ.” Sims, 530 U.S. at 107. Several circuit courts have thus held that Sims does

not foreclose an issue-exhaustion requirement at the ALJ level. See, e.g., Shaibi

v. Berryhill, 883 F.3d 1102, 1109 (9th Cir. 2017), as amended (Feb. 28, 2018) (citing

Meanel v. Apfel, 172 F.3d 1111, 1115 (9th Cir. 1999)); Mills v. Apfel, 244 F.3d 1, 4-5

(1st Cir. 2001). Relying on this precedent, post-Lucia district courts have found that




                                            6
claimants must at minimum raise an Appointments Clause challenge before the

ALJ to preserve that issue for judicial review. 2

      Courts imposing an exhaustion requirement before the ALJ have done so in

the context of matters fundamentally within the ALJ’s purview. For example, in

Meanel, a decision cited by several courts foreclosing Lucia claims, the claimant

attempted to raise new statistics concerning job numbers in the local economy for

the first time before the court of appeals. See Meanel, 172 F.2d at 1115. The court

held that “at least when claimants are represented by counsel, they must raise all

issues and evidence at their administrative hearings in order to preserve them on

appeal.” Id. A Third Circuit decision on the subject, establishing a general ALJ

and Appeals Council “waiver” rule, likewise concerned issues squarely within the

agency’s general authority: claims of prejudice on the part of the ALJ and a failure

to record portions of the testimony. See Ginsburg v. Richardson, 436 F.2d 1146,

1151-52 (3d Cir. 1971), abrogated in part by Sims, 530 U.S. at 112. Requiring ALJ

issue exhaustion is quite logical for matters within the expertise of the agency and

its ALJs. See Shaibi, 883 F.3d at 1109 (noting that “an agency, its experts, and its

administrative law judges are better positioned to weigh conflicting evidence than a




      2
        See, e.g., Audrey M.H. v. Berryhill, No. 17-CV-4975, 2019 WL 635584, at
*12 (D. Minn. Feb. 14, 2019) (citing Anderson v. Barnhart, 344 F.3d 809, 814 (8th
Cir. 2003)); Samuel F. v. Berryhill, No. 17-7068, 2018 WL 5984187, at *2 n.6 (C.D.
Cal. Nov. 14, 2018) (citing Meanel, 172 F.3d at 1115); Garrison v. Berryhill, No. 1:17-
CV-302, 2018 WL 4924554, at *2 (W.D.N.C. Oct. 10, 2018) (same); Davis, 2018 WL
4300505, at *9 (citing Shaibi, 883 F.3d at 1109; Anderson, 344 F.3d at 814), appeal
filed (Nov. 14, 2018); see also Sprouse v. Berryhill, No. 17-4922, 2019 U.S. Dist.
LEXIS 20109, at *13-14 (D.N.J. Feb. 6, 2019) (collecting cases).


                                            7
reviewing court”). Conversely, it makes little sense for constitutional questions

which ALJs are powerless to decide.

      For her part, the Commissioner has not identified a single statute, regulation,

or judicial decision indicating that Social Security claimants forfeit judicial review

of constitutional claims not raised at the administrative level. The Commissioner

contends that her position “draws . . . support” from Social Security regulations

tasking claimants to raise issues to be decided by the ALJ, or objections to the

particular ALJ hearing a case, at the “earliest . . . opportunity.” (Doc. 23 at 10-11

(citing, inter alia, 20 C.F.R. §§ 404.939, 404.940)). We do not read these regulations

as establishing an explicit jurisdictional exhaust-or-forfeit requirement. Cf. 15

U.S.C. § 78y(c)(1) (issue forfeited if not raised before SEC); 29 U.S.C. § 160(e) (same

before National Labor Relations Board (“NLRB”)). Moreover, even if Bizarre had

objected under 20 C.F.R. § 404.940, which governs requests for “disqualification” of

ALJs, the only remedy contemplated by the regulation is reassignment to another

ALJ—who also would not have been properly appointed at that time. See 20 C.F.R.

§ 404.940. In any event, Bizarre did raise the issue at the earliest opportunity—

within weeks of a Supreme Court decision potentially calling into question all ALJ

appointments that do not comport with the Appointments Clause.

      In the underlying briefing, the Commissioner cites two Supreme Court cases

for the proposition that a plaintiff who fails to raise an Appointments Clause claim

during administrative proceedings forfeits the issue: United States v. L.A. Tucker

Truck Lines, Inc., 344 U.S. 33 (1952), and Elgin v. Department of Treasury, 567 U.S.

1 (2012). (See Doc. 23 at 2). Neither supports the Commissioner’s position. The


                                           8
former concerned a defect in appointment under the Administrative Procedures

Act, not the Constitution. See L.A. Tucker Truck Lines, Inc., 344 U.S. at 35. The

latter involved an attempt to challenge agency action on constitutional grounds in

a separate lawsuit in federal district court notwithstanding a statutory scheme that

limited judicial review to an appeal before the Federal Circuit. See Elgin, 567 U.S.

at 6-8.

          The circuit court decisions cited by the Commissioner are similarly

distinguishable. In D.R. Horton, Inc. v. N.L.R.B., 737 F.3d 344 (5th Cir. 2013), the

court was constrained by an explicit jurisdictional exhaustion requirement which

provided that, absent “extraordinary circumstances,” no court shall consider an

issue not raised at the administrative level. See D.R. Horton, Inc., 737 F.3d at 352

n.5 (quoting 29 U.S.C. § 160(e)). Intercollegiate Broadcast System, Inc. v. Copyright

Royalty Board, 574 F.3d 748 (D.C. Cir. 2009), is also inapposite: the court of appeals

found that counsel forfeited the Appointments Clause claim not because he failed

to raise it before the board, but because he did not raise it in his opening brief on

appeal. See Intercollegiate Broad. Sys., Inc., 574 F.3d at 755-56. The court declined

to exercise its discretion to waive counsel’s forfeiture based on what it perceived to

be “hasty, inadequate, and untimely briefing” of the issue. See id.

          We are thus unconvinced by the Commissioner’s argument that exhaustion

of the Appointments Clause challenge before either the ALJ or the Appeals Council

was mandated. But even assuming that Bizarre should have raised the question at

some point in the administrative process to preserve judicial review, the Supreme

Court’s decision in Freytag v. Commissioner of Internal Revenue, 501 U.S. 868


                                             9
(1991), provides compelling reasons to excuse any failure to “timely” raise the

Appointments Clause claim.

       Freytag was central to the Appointments Clause analysis in Lucia. See

Lucia, 138 S. Ct. at 2052-54. In Freytag, the Court considered an Appointments

Clause challenge to the special trial judges (“STJs”) of the United States Tax Court

and ultimately determined that the STJs were indeed inferior officers. Freytag, 501

U.S. at 880-82. Before turning to the merits of the constitutional question, the Court

addressed the Commissioner of Internal Revenue’s argument that the petitioners

had waived their Appointments Clause challenge by consenting to assignment of an

STJ and objecting for the first time on appeal to the Fifth Circuit Court of Appeals.

See id. at 878.

       The Court observed that its precedents have included “Appointments

Clause objections to judicial officers in the category of nonjurisdictional structural

constitutional objections that could be considered on appeal whether or not they

were ruled upon below.” Id. at 878-79 (citing Glidden Co. v. Zdanok, 370 U.S. 530,

535-36 (1962)). It concluded that the constitutional challenge was “neither frivolous

nor disingenuous” and that the alleged defective appointment of the STJ “goes to

the validity of the . . . proceeding that is the basis for this litigation.” Id. at 879. The

Court resolved that the matter before it was “one of those rare cases” in which it

should exercise its discretion to hear the ostensibly forfeited Appointments Clause

challenge. Id.

       This case features many of the same hallmarks underlying Freytag’s ratio

decidendi. The constitutional challenge raised by Bizarre is “neither frivolous nor


                                             10
disingenuous.” Id. Indeed, the President of the United States issued an executive

order in the wake of Lucia concluding that “at least some, and perhaps all, ALJs are

‘Officers of the United States’ and thus subject to the Constitution’s Appointments

Clause.” Exec. Order No. 13843, 83 Fed. Reg. 32755 (July 10, 2018). The Solicitor

General circulated guidance post-Lucia stating that “SEC ALJs, and other ALJs

who exercise similar powers, are inferior officers and must be appointed as such.”

OFFICE OF THE SOLICITOR GENERAL, GUIDANCE TO ADMINISTRATIVE LAW JUDGES

AFTER LUCIA V. SEC (S. CT.)   (July 2018). The Commissioner has elected not to

contest the merits of the Appointments Clause challenge before us, briefing the

issue on timeliness grounds alone. (See Doc. 23 at 3 n.1). We have little difficulty

finding that the constitutional challenge in this matter is neither frivolous nor

disingenuous.

      Like Freytag, the ALJ’s decision impacts the validity of the underlying

proceeding. Because the Appeals Council denied Bizarre’s request for review,

(see Tr. at 1), the final agency decision in this case was issued by an administrative

officer whose appointment did not comply with constitutional requirements. This is

of particular concern in view of the atypical nature of Social Security proceedings,

which often involve unrepresented claimants who are not learned in the law or in

the intricate nuance of Social Security programs and regulations, and who rely on

the ALJ to “investigate the facts and develop the arguments both for and against

granting benefits.” Sims, 530 U.S. at 111-12.

      The Court in Freytag observed, as some post-Lucia decisions have noted,

that “as a general matter, a litigant must raise all issues and objections at trial,” and


                                           11
that a failure to do so risks “disruption to sound appellate process.” Freytag, 501

U.S. at 879; see, e.g., Abbington, 2018 WL 6571208, at *6 (quoting Freytag, 501 U.S.

at 878-79). We of course do not quarrel with this principle. But it is not clear that

the Freytag Court contemplated exhaustion within administrative agencies in its

understanding of “sound appellate process.” Freytag concerned petitioners’ failure

to raise an Appointments Clause issue before the United States Tax Court, not an

administrative agency. 3 See Freytag, 501 U.S. at 872. Moreover, reading Freytag to

require a Social Security claimant to exhaust an Appointments Clause challenge

before an ALJ or the Appeals Council would be inconsistent with the Supreme

Court’s acknowledgment that “[c]onstitutional questions obviously are unsuited to

resolution in administrative hearing procedures and, therefore, access to the courts

is essential to the decision of such questions.” Califano v. Sanders, 430 U.S. 99, 109

(1977); see also Penner v. Schweiker, 701 F.2d 256, 260-61 (3d Cir. 1983) (quoting

Califano, 430 U.S. at 109).


      3
         For the same reason, we are unpersuaded by the late Justice Scalia’s
concurrence in Freytag, cited as support in some post-Lucia district court cases.
See, e.g., Sprouse, 2019 U.S. Dist. LEXIS 20109, at *15-16 (quoting Freytag, 501 U.S.
at 895 (Scalia, J., concurring in part and concurring in the judgment)). Justice
Scalia remarked that abandoning the settled requirement that arguments be
“raised and considered in the tribunal of first instance” would “encourage the
practice of ‘sandbagging’: suggesting or permitting, for strategic reasons, that the
trial court pursue a certain course, and later—if the outcome is unfavorable—
claiming that the course followed was reversible error.” Freytag, 501 U.S. at 895
(Scalia, J., concurring in part and concurring in the judgment). Like the majority,
Justice Scalia focused his concerns on circumvention of traditional judicial review
processes, noting that forfeiture rules in the Federal Rules of Civil Procedure and
Federal Rules of Criminal Procedure “reflect the principle that a trial on the merits,
whether in a civil or criminal case, is the ‘main event,’ and not simply a ‘tryout on
the road to’ appellate review.” Id. at 894-95. To put a fine point on it, his concern
was for “judicial administration,” not administrative exhaustion. See id. at 895.

                                          12
      To whatever extent Freytag’s concern with “disruption” applies in the

instant case, any such disruption is de minimis. The Appointments Clause issue

has been raised to the first court before which Bizarre could present it, within

weeks of the Supreme Court decision that undergirds his claim. (See Doc. 17). Our

interpretation of Freytag suggests that hearing the Appointments Clause claim at

this stage is not only permissible but appropriate. 4

      The Commissioner argues that the Court’s use of the phrase “rare cases” in

Freytag signals that entertainment of an unexhausted Appointments Clause claim

should be the exception rather than the rule. (See Doc. 23 at 4-5). Other courts

have found support in this language, determining that a post-Lucia Appointments

Clause challenge is not the “rare” circumstance warranting excusal of forfeiture.

See, e.g., Abbington, 2018 WL 6571208, at *7; see also Faulkner v. Comm’r of Soc.

Sec., No. 1:17-CV-1197, 2018 WL 6059403, at *2-3 & n.1 (W.D. Tenn. Nov. 19, 2018).




      4
         We note that, although we part with the majority of district courts to
confront this issue, we are not alone in finding merit in this approach. Magistrate
judges in three cases have issued reports which recommend that the district court
consider Appointments Clause challenges raised for the first time on judicial
review. See Fortin v. Comm’r of Soc. Sec., No. 18-10187, 2019 WL 421071 (E.D.
Mich. Feb. 1, 2019) (pending report and recommendation awaiting district court
disposition); Muhammad v. Berryhill, No. 2:18-CV-172, Doc. 25 (E.D. Pa. Nov. 2,
2018) (same); Godschall v. Comm’r of Soc. Sec., No. 2:18-1647, Doc. 12 (E.D. Pa.
Nov. 2, 2018) (same). These decisions also reject an administrative exhaustion
requirement for post-Lucia Appointments Clause challenges and opine that, to
whatever extent exhaustion is required, failure to do so should be excused. One
district court, in connection with a remand on other grounds, exercised its
discretion under Freytag to excuse potential forfeiture of the Appointments Clause
claim, permitting the plaintiff to challenge the ALJ’s appointment on remand. See
Mann v. Berryhill, No. 4:18-CV-3022, 2018 WL 6421725, at *8 (D. Neb. Dec. 6, 2018)
(quoting Freytag, 501 U.S. at 879-80).


                                           13
      We agree with the Commissioner that the Freytag Court did not open the

door for every untimely Appointments Clause challenge. See Freytag, 501 U.S. at

893-94 (Scalia, J., concurring in part and concurring in the judgment). And we do

not intend this opinion to suggest otherwise. Three points, each explored passim,

support our finding that this is “one of those rare cases” in which exercise of our

discretion is warranted. First, the Commissioner has identified no authority, and

we have found none, suggesting that the agency’s ALJs could resolve constitutional

challenges to their own appointment. In fact, after Lucia, the agency explicitly

instructed its ALJs to document but decline to address any Appointments Clause

challenges raised at that level of review. See U.S. SOC. SEC. ADMIN., EM-180003

REV 2 (Feb. 6, 2019). Second, although claimants may raise constitutional

challenges before the Appeals Council, they are not required to do so. See Sims,

530 U.S. at 112. And third, unlike some other agencies, cf. 15 U.S.C. § 78y(c)(1)

(SEC); 29 U.S.C. § 160(e) (NLRB), the Social Security Administration has no

statutory analogue warning its claimants that failure to raise a constitutional

question before the agency may risk forfeiture of the issue. 5




      5
        We reject the Commissioner’s reliance on a recent nonprecedential
decision of the Ninth Circuit, on review of an SEC order, holding that petitioners
had “forfeited their Appointments Clause claim by failing to raise it in their briefs or
before the agency.” Kabani & Co., Inc. v. U.S. Sec. & Exch. Comm’n, 733 F. App’x
918, 919 (9th Cir. 2018) (nonprecedential) (quoting Lucia, 138 S. Ct. at 2055, for its
“timely challenge” language). The Securities and Exchange Act explicitly states:
“No objection to an order or rule of the [SEC], for which review is sought under this
section, may be considered by the court unless it was urged before the [SEC] or
there was reasonable ground for failure to do so.” 15 U.S.C. § 78y(c)(1).


                                          14
       For all of these reasons, we do not believe that Bizarre was required to raise

his constitutional claim before the ALJ or the Appeals Council in the first instance

or that failure to do so worked a forfeiture of that claim. But even if the decisions

explored passim could be read to create an administrative exhaustion requirement

for Appointments Clause challenges in every case, the nature of the Social Security

Administration and its review process, combined with the general preference for

disposition of such constitutional questions by federal courts rather than federal

agencies, support an exercise of our discretion under Freytag to remand this case

for rehearing before a constitutionally appointed ALJ.

IV.    Conclusion

       We will remand this matter for rehearing before a constitutionally appointed

ALJ. It is our understanding that the Social Security Administration has ratified

the appointment of all Social Security ALJs. We will follow the approach of the

Supreme Court in Lucia and order that the rehearing be conducted by a different,

constitutionally appointed ALJ. See Lucia, 138 S. Ct. at 2055. An appropriate order

shall issue.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania

Dated:    March 4, 2019
